PER CURIAM.
We hereby grant the State of Louisiana’s writ application, vacate the ruling of the trial court and remand this case for further proceedings consistent with this order. Upon remand, the trial court is to conduct an in camera interview of the prospective witnesses in order to determine whether they possess or have access to any evidence which may be exculpatory, including information which may be relevant to impeach the credibility of the police officers who solicited their services. Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963); Giglio v. United States, 405 U.S. 150, 92 S.Ct. 763, 31 L.Ed.2d 104 (1972). If the trial court finds that the prospective witnesses possess information material to the issue of the defendant’s innocence, the trial court is to order the State to make these individuals available to the defendants. If, however, after this interview the trial court determines that these prospective witnesses possess no such information, the trial court is directed to deny the defendant’s discovery motion. LSA-C.Cr.P. Art. 723.
WRIT GRANTED; VACATED AND REMANDED.
DENNIS, J., not on panel.